Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/25/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 1, 8, and 15 include: “... wherein preprocessing comprises i) annotating a source schema of the new data source with metadata, ii) wherein the annotating with the metadata comprises annotating names in the source schema with respective corresponding names from a target schema a data target, and wherein the names are selected from a first group consisting of table names of the source schema and column names of the source schema, and the respective corresponding names are selected from a second group consisting of corresponding table names from the target schema of and corresponding column names from the target schema...”
There is no support “...i) annotating a source schema of the new data source with metadata...”
[0035] As indicated at element 404, preprocessing component 202 can perform preprocessing 404 on a new data source 412 that comprises source schema 412a having source dataset 412b. In a non-limiting example, preprocessing component 202 can perform preprocessing 404 on one or more views of new data source 412 to avoid directly changing new data source. In another non-limiting example, preprocessing component 202 can perform preprocessing 404 directly on new data source 412. Preprocessing component 202 can annotate one or more tables (e.g. key tables or any other suitable tables) of source schema 412a with metadata. For example, one or more table names and/or column names can be tagged with metadata that employs names that are in alignment with names used in the target schema 414a of data target 414, a naming standard, user specified names, or any other suitable naming convention. For example, in an EHR, metadata for column names can include patient_id, row_key, timestamp, or any other suitable column names. Using metadata annotation can advantageously allow for easier mapping by mapping component 204 as table and/or column names can be consistent across schemas. Preprocessing component 202 can also join many-to-one relations, including codes and dictionaries, in source schema 412a in order to produce flattened tables. This can advantageously reduce the complexity of mapping and transformation. 

annotate one or more tables (e.g. key tables or any other suitable tables) of source schema 412a with metadata.
There is no support ii) wherein the annotating with the metadata comprises annotating names in the source schema with respective corresponding names from a target schema a data target,  and wherein the names are selected from a first group consisting of table names of the source schema and column names of the source schema, and the respective corresponding names are selected from a second group consisting of corresponding table names from the target schema of and corresponding column names from the target schema.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Behnen (U.S. Pub 2009/0094269 A1), in view of Puri (U.S. Pub 2017/0060931 A1), in view of He (U.S. Pub 2018/0129718 A1)
Claim 1
Behnen discloses a system (fig. 2), comprising: 
a memory that stores computer executable components (fig. 2, RAM 168); 
a processor (fig. 2, processor 156), operably coupled to the memory, and that executes computer executable components stored in the memory, wherein the computer executable components comprise:
a preprocessing component (fig. 1, BPEL control flow creator 125)  that preprocesses a new data source ([0024], line 3-4, “... BPEL control flow creator (125) of FIG. 1 is capable of identifying source tables (302)...” <examiner note: source tables <=> new tables>), wherein preprocessing comprises annotating a source schema (specification) of the new data source with metadata, wherein the annotating with the metadata comprises annotating names in the source schema with respective corresponding names from a target schema a data target, and wherein the names are selected from a first group consisting of table names of the source schema and column names of the source schema, and the respective corresponding names are selected from a second group consisting of corresponding table names from the target schema (specification) of and corresponding column names from the target schema ([0030], line 17-22, “... Identifying (312) source tables (302) in the operational system (322) and one or more corresponding target tables (304) may also be carried out by retrieving metadata that describes the source and target tables or receiving a specification of the source and target tables...”  [0031], line 1-5, “...creating (326) BPEL steps (328) to represent links (306, 308, 310, 320) between each source table (302)... and each corresponding target table (304)...” [0034], line 1-2, “... The <sourceTable> tag identifies the source table...” [0035], line 2-3, “... The <column> tag identifies the column of data...from the source table...” [0036], line 2, “... The <targetTable> tag identifies the target table...” [0036], line 2-3, “... The <column> tag identifies the column of data in the target table...” <examiner note: Using the specification or metadata that describes the sources and target tables, the BPEL control flow creator 125 describes BPEL steps to link/map source tables and source columns to target table and columns so that the data of source tables in integrated into target tables in warehouse. Table 1, page 3 discloses tags/metadata of source table name (e.g, CustomerInfo), source column name (e.g., CustomerName), target table (e.g, CustomerInfo), and target column name (e.g., CustomerName)
Behnen discloses a process to integrate/populate data warehouse is typicall described as ETL- Extract, Transform and Load
However, Behnen does not explicitly disclose a transformation script evaluation component that determines respective performance scores for a first set of candidate transformation scripts, wherein the candidate transformation scripts are related to extract, transform, load (ETL) processing of the new data source to the data target, and a performance score for a candidate transformation script of the first set of candidate transformation scripts is based upon utilization, in performing one or more transformations, of at least one resource of the system, wherein a lower utilization results in a higher performance score; and a recommendation component that generates a recommendation of one or more of the first set of candidate transformation scripts based on the respective performance scores for performance of the ETL process.
a recommendation component that generates a recommendation of one or more of the first set of candidate transformation scripts based on the respective performance scores for performance of the ETL process ([0061], line 1-5, “… At block 400, based on the sample 106 of the data 104, the data loader 102 may further determine whether the same or similar data sets have been ascertained before. For example, the data loader 102 may determine whether a type and/or structure of the data 104 has been ascertained before…” ([0044], line 1-17, “… A data transformer 110 may … determine… at least one transformation 114… The transformation 114 may be determined from a plurality of available transformations…” [0068], line 1-4, “… At block 406 that represents the fourth stage of the intelligent data munging workflow process, after the user has reviewed recommended transformations and added any further transformations, the data munging validator 116 may validate these transformations and report issues and conflicts back to the user….” [0069], “… The data munging validator 116 may also analyze the transformed data for any conflicting results, and record the conflicts. In this regard, a user of the system 100 may be prompted to approve a particular transformation…” <examiner note: the data loader determine whether the source input data is the same or similar with previous data. When the source input data is new, the data transformer 110 may determine at least one transformation from a plurality available transformation. Transformations are recommended and the sourced input data is transformed)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to include recommendations to transform data 
He discloses 
a transformation script evaluation component that determines respective performance scores for a first set of candidate transformation scripts, wherein the candidate transformation scripts are related to extract, transform, load (ETL) processing of the new data source to the data target, and a performance score for a candidate transformation script of the first set of candidate transformation scripts is based upon utilization, in performing one or more transformations ([007], line 10-13, “… Upon selecting the "go" button 318, various collected transformation tools…can be searched to identify relevant transformation tools…” [0112], line 1-5, “… an identified transformation tool may be in form to perform the desired data transformation… the transformation tool can be identified and provided as a transformation program that can perform the desired data transformation…” [0134], line 6-13, “… The transformation program ranker 608 may use various annotations, such as tool attributes, to rank the transformation programs. By way of example only, program ranking factors might include complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. In embodiments, the program ranker might incorporate previous tool rankings, or disregard previous tool rankings…” <examiner note: Regarding to fig. 3, column 310 contains input data. Expected output formats (e.g., 314 and 316) are entered in column 312. When “Go” button is selected, transformation tools/programs are identified and ranked/scored based their performance criteria such as execution speed, usage, popularity, latency, success rate, and so on. The transformation tools/program are related to ETL because it extracts data from column 310, transforms the extracted data, and load into column 312 when user hovers/selects one of suggested transformation tools/programs 320 or 322. The transformation program ranker ranks transformation tools based on transformation factors/scores>)
a recommendation component that generates a recommendation of one or more of the first set of candidate transformation scripts based on the respective performance scores (fig. 3, transformation tools/programs 320 and 322 are ranked and suggested to user)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include identifying relevant transformation tools/programs that are relevant to input data as disclosed by He into Behnen and Puri so that transformations not only suggested based on feature of the input data but also transformation tools/programs are recommended based on their performance such as execution speed, usage, popularity, latency, success rate, and so on.
 a performance score (rank) for a script of the first set of scripts is based upon utilization of a network bandwidth (data usage statistic), wherein a lower utilization results in a higher performance score ([0035], line 1-16, “... At 202... calculates the data usage statistics 120 associated with the plurality of applications 114... the data usage statistics 120 identify the amount of data transmitted and/or received to a granularity of time (e.g., per minute) or data (e.g., per kilobyte), as well as the application 114 requesting the network data consumption and the network connections used for the transfer...” [0049], line 1-5, “... At 206...ranks the plurality of applications... orders the plurality of applications 114 from lowest data usage to highest data usage...” [0067], line 7-13, “... the applications 114 are ranked in order of increasing network data consumption... the applications 114 are ranked as follows: Application D (consuming the least amount of network data), Application C, Application B, and Application A (consuming the highest amount of network data)...” <examiner note: network/bandwidth usage data of each application/script is monitored and recorded. Application with least network/bandwidth usage is ranked highest>)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include monitoring and metering network/bandwidth usage data of software application as disclosed by Zalmanovitch because He discloses that transformation programs are ranked based on transformation factors such as complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. Zalmanovitch disclose software application are ranked based on network/bandwidth usage. Application is 
Claim 2
Claim 1 is included, Behnen discloses further comprising a mapping component that generates mappings of tables and columns of the source schema to tables and columns of the target schema based on the metadata([0030], line 17-22, “... Identifying (312) source tables (302) in the operational system (322) and one or more corresponding target tables (304) may also be carried out by retrieving metadata that describes the source and target tables or receiving a specification of the source and target tables...” Further, He discloses mappings to tables and columns of at least one historical schema of a historical data repository based on the metadata ([0089], line 1-12, “…Tool examples refer to examples of input and/or output data associated with a transformation tool. In this regard, a tool input example refers generally to an example data that could be or has been transformed by a transformation tool. A tool output example refers generally to an example data that could or has resulted from a transformation performed by a transformation tool. Tool examples can correspond with any type of transformation tool, such as transformation functions, transformation tables, transformation services, and transformation operators, as described herein. Tool examples can be calling examples, table examples, service examples, and operator examples…” <examiner note: the input examples (i.e., columns of input data sources) are mapped to output examples and transformation tables>)
Claim 3
Claim 2 is included, He further discloses further comprising a transformation script generation component that generates a set of candidate transformation scripts from historical transformation scripts of the historical data repository based on the mappings, wherein the set of candidate transformation scripts comprises the first set of candidate transformation scripts ([0112], “… In some cases, an identified transformation tool may be in form to perform the desired data transformation… In such cases, the transformation tool can be identified and provided as a transformation program that can perform the desired data transformation. In other cases, an identified transformation tool may facilitate a data transformation, but additional assistance may be needed to perform the desired data transformation. In such cases, a supplemental transformation tool can be identified or developed and used in association with the identified transformation tool to generate a transformation program that can perform the desired data transformation. As can be appreciated, and as described in more detail below with respect to FIG. 6, identified transformation tools and/or transformation programs can be ranked (e.g., based on a variety of features) such that tools and/or programs more relevant to a desired data transformation can be provided or utilized to transform data…” <examiner note: supplemental transformation tools are developed based on identification of transformation tools that need additional assistant>)
Claim 4
wherein the transformation script generation component assigns respective ranking scores to candidate transformation scripts of the set of candidate transformation scripts ([0134], line 6-13, “… The transformation program ranker 608 may use various annotations, such as tool attributes, to rank the transformation programs. By way of example only, program ranking factors might include complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. In embodiments, the program ranker might incorporate previous tool rankings, or disregard previous tool rankings…” <examiner note: suggested transformation tool/programs are ranked/scored>)
Claim 5
Claim 4 is included, He further discloses wherein the transformation script evaluation component selects a defined quantity of highest ranking candidate transformation scripts of the set of candidate transformation scripts based on the respective ranking scores as the first set of candidate transformation scripts ([0134], line 6-13, “… The transformation program ranker 608 may use various annotations, such as tool attributes, to rank the transformation programs. By way of example only, program ranking factors might include complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. In embodiments, the program ranker might incorporate previous tool rankings, or disregard previous tool rankings…” [0139], line 19-22, “… a highest ranked transformation program can be automatically selected and used to perform a data transformation resulting in the transformed output values 724…”).
Claim 7
Claim 1 is included, He further discloses wherein the preprocessing further comprises at least one process selected from a third group consisting of cleaning of data values of the new data source based on one or more data types, normalization of the data values of the new data source, and generation of one or more views of the new data source (fig. 3, column 312 shows data values of source data 310 are normalized, and column 312 shows view of the new data source 310)
Claims 8-12 and 14 are similar to claims 1-5 and 7. The claims are rejected based on similar reasons.
Claims 15-19 are similar to claims 1-5. The claims are rejected based on similar reasons.

Claim 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Behnen (U.S. Pub 2009/0094269 A1), in view of Puri (U.S. Pub 2017/0060931 A1), in view of He (U.S. Pub 2018/0129718 A1), in view of  Zalmanovitch (U.S. Pub 2013/0196616 A1), as applied to claims 1, 8, and 15 respectively, and further in view of Derstadt (U.S. Pub 2015/0310055 A1)
Claim 6
Claim 1 is included, He further discloses wherein the performance score for the candidate transformation script is further based on an accuracy of the candidate transformation script in performing the one or more transformations ([0134], line 6-13, “… The transformation program ranker 608 may use various annotations, such as tool attributes, to rank the transformation programs. By way of example only, program ranking factors might include complexity of the transformation program, length of the transformation program (e.g., a minimum description length), execution speed, transformation tool usage, transformation tool popularity, latency, success rate, etc. In embodiments, the program ranker might incorporate previous tool rankings, or disregard previous tool rankings…” <examiner note: a success rate/accuracy of a transformation program is considered as its performance score. The transformation program ranker ranks transformation program based on success rates of the transformation programs>)
	However, He does not explicitly disclose wherein a higher accuracy results in a higher performance score.
Derstadt discloses wherein a higher accuracy results in a higher performance score ([0056], “…  The method 400 may further include, based on the quality indexes, identifying one or more of positive, negative, neutral or unknown effects of one or more given operations in the data flow. For example, if a dataset is identified as having low quality, an operation is performed on the data to produce a new dataset with high quality, it can be determined that the operation has a positive effect…” [0020], line 1-2, “… transformation… can also be annotated with metadata… One piece of metadata that can be captured is the data quality level of the data…” [0021] In particular, data quality may be related to any of a number of different factors. One such factor may be correctness of data. For example, data should accurately reflect what it purports to represent without errors…” <examiner note: data output of the transformation operation is evaluated. If the output is high quality data, the transformation is scored as positive>) 

Claims 13 and 20 is similar to claim 6. The claims are rejected based on similar reason.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 in pg. 7-10 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU HAI HOANG whose telephone number is (571)270-5894.  The examiner can normally be reached on 1st biwk: Mon-Thurs 7:00 AM-5:00 PM; 2nd biwk: Mon-Thurs: 7:00 am-5:00pm, Fri: 7:00 am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HAU HAI. HOANG
Examiner
Art Unit 2167



/HAU H HOANG/Examiner, Art Unit 2167